Citation Nr: 1108475	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Historically, the Veteran was denied service connection for a back injury in a June 1985 rating decision.  That decision was affirmed by the Board in August 1986.  In May 2001, the RO reopened the Veteran's claim but denied it on the merits.  The Veteran did not appeal that decision.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2001 rating decision that denied service connection for a back disability.

2.  Evidence received since the May 2001 rating decision, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disability and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in November 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A letter dated March 2006 informed the Veteran of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board has concluded that the Veteran's previously denied claim of service connection for a back disability should be reopened.  Therefore, any notice deficiency with respect to reopening this claim did not prejudice the Veteran and will not be further discussed.

The Veteran's VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  As discussed below in the Remand section, additional development is necessary regarding the Veteran's claim for service connection for a back disability.

B.  New and Material Evidence

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Veteran was most recently denied service connection for a back disability in a May 2001 rating decision.  This rating decision is final, as the Veteran did not file a timely appeal.  At the time of the prior denial, the RO found that the evidence did not show a back injury or disease during service.

Since the prior final decision, additional evidence has been added to the record.  VA treatment records include findings from an October 2008 x-ray, which showed levoscoliosis and degenerative changes in the lumbar spine.  Lay statements from the Veteran's acquaintances reported that the Veteran had a history of back pain which he related to parachute jumps during service.  The record also includes an October 2008 letter from a physician's assistant, who stated that the Veteran's low back pain was possibly rated to parachuting in service.  Finally, the Veteran testified at a Board hearing in January 2011.  He reiterated his contention that his back condition was related to parachute jumps in service.  He also testified that he was involved in a motor vehicle accident in service, and raised the contention that his back condition may also be a result of his service-connected knee disorders.

The Board finds that the evidence received since the last final decision, particularly the October 2008 opinion, is new and material.  The evidence was not previously of record and raises a reasonable possibility of substantiating the Veteran's claim because it goes to a previously unestablished fact of whether the Veteran's current back condition was incurred in or the result of service.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed in the Remand below, the Board finds that additional evidentiary development is necessary on the issue of entitlement to service connection for a back disability.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.



REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was afforded a VA examination in October 2010.  After reviewing the claims file, obtaining a history from the Veteran, and performing a physical examination, the examiner concluded that the Veteran's current back condition was less likely than not related to service.  As part of his rationale, the examiner stated that there was no documentation of a back injury during service, either from parachute jumping or a motor vehicle accident.  The examiner also noted that the Veteran had congenital levoscoliosis which predisposed him to his current degenerative disease of the back.

In this case, the Veteran's service treatment records have not been associated with the claims file.  A formal finding on the unavailability of the Veteran's service treatment records is associated with the claims file.  See September 2010 Memorandum.  The Veteran was notified that his service treatment records were not available and that he should submit copies of those records.  See September 2010 RO letter.  To date, however, no copies of the Veteran's service treatment records have been associated with the claims file.

The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In light of this, the examiner in this case should provide a supplemental opinion which addresses, to the extent possible, the impact of the Veteran's parachute jumps and motor vehicle accident in service on his current back condition.  The examiner should review the Veteran's January 2011 hearing testimony, as well as the other lay statements of record.

The examiner should also comment on whether the Veteran's diagnosed levoscoliosis, described as a congenital disorder, was aggravated in service beyond its normal progression as a result of parachute jumps and/or a motor vehicle accident in service.  In this regard, congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection. 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01- 85 (March 5, 1985)).  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital disorder is a defect and not a disease, service connection may still be granted for any superimposed disease or injury.

Finally, the examiner should comment on whether the Veteran's service-connected knee conditions resulted in or aggravated the Veteran's current low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to the Veteran's secondary service connection claim, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107.  

2.  The claims file, including a copy of this remand, should be forwarded to the October 2010 VA examiner in this case.  If that examiner is not available, then the Veteran should be scheduled for a new VA examination.  The examiner should review the claims file, including the Veteran's January 2011 hearing testimony, as well as the lay statements of record, and address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability was incurred in or is otherwise related to parachute jumps or a motor vehicle accident in service; and

(B)  Whether it is at least as likely as not (50 percent or greater probability) that congenital levoscoliosis was aggravated as a result of parachute jumps or a motor vehicle accident in service; in responding to this question the examiner must indicate:
(1)  Whether the congenital levoscoliosis is a congenital disease or a congenital defect.  
(2)  If a congenital defect is present, the examiner should render a medical opinion as to whether the evidence shows that it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect, and 
(3)  If a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows it was aggravated (worsened) by the Veteran's military service, and if there was worsening, whether it was due to the natural progress of the disease.

(C) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability is (1) proximately due to or the result of his service-connected knee disabilities; or (2) aggravated or permanently worsened by his service-connected knee disabilities.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


